Webb, Judge.
The father of an illegitimate child whom he has never sought to legitimate and for whom he has never "shouldered any significant responsibility with respect to the daily supervision, education, and protection,” has no standing to object to the adoption of the child by its maternal aunt in whose custody the child had been for three years with the permission of the mother, since deceased. Code Ann. §§ 74-203, 74-403 (1); Quilloin v. Walcott, 238 Ga. 230 (232 SE2d 246) (1977), — U. S. — (98 SC 549, 54 LE2d 511) (1978). The trial court erred in denying the applicant’s petition for adoption.

Judgment reversed.


Quillian, P. J., and McMurray, J., concur.